       Case 3:18-cv-00023-SDD-EWD              Document 189        01/31/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                          FOR MIDDLE DISTRICT OF LOUISIANA

ATCHAFALAYA BASINKEEPER, LOUISIANA
CRAWFISH PRODUCERS ASSOCIATION-WEST,                        Civ. No. 3:18-cv-00023-SDD-EWD
GULF RESTORATION NETWORK,
WATERKEEPER ALLIANCE, and SIERRA CLUB
and its DELTA CHAPTER,                                      RESPONSE TO MOTION FOR
                                                            SCHEDULING ORDER
                              Plaintiffs,
       v.

U.S. ARMY CORPS OF ENGINEERS

                              Defendant,
       and

BAYOU BRIDGE PIPELINE, LLC, and STUPP
BROS. d/b/a STUPP CORPORATION

                        Intervenor Defendants.
_____________________________________________

       Plaintiffs Atchafalaya Basinkeeper et al. (“Basinkeeper”) respectfully submit this

response to the motion by defendant U.S. Army Corps of Engineers to adopt a new scheduling

order in this case. Basinkeeper has no objection to a telephonic scheduling conference should

the Court find one useful, but believes that it is unnecessary. This Court already heard from the

Corps about the way it preferred that this case be resolved, and in most respects, the Corps got its

way. Now the Corps seeks to upend the Court’s scheduling order in a way that would prejudice

Basinkeeper by delaying this case even further. These delay tactics should not succeed.

Basinkeeper is willing to withdraw its motion for a preliminary injunction if the summary

judgment schedule is restored and decided expeditiously. Conversely, if the Court delays

resolution of the summary judgment motion to accommodate the Corps’ preferred approach,

Basinkeeper asks that it require immediate responses to the preliminary injunction motion.

                                                 1
       Case 3:18-cv-00023-SDD-EWD              Document 189       01/31/19 Page 2 of 6



       The Corps first complains about the motion to amend the complaint, which Basinkeeper

filed in August of 2018, immediately after the 5th Circuit’s decision. Had the Corps not opposed

this routine procedural motion, the entire issue would have been resolved long ago. This Court

made the decision at the October 2, 2018 conference to establish a schedule for the production of

the record and an exchange of summary judgment motions on the existing case, without respect

to the amended complaint. See ECF No. 151. The Court stated during this conference that the

motion to amend was in the Magistrate Judge’s hands—indicating that it would be resolved

separately. The Corps did not object then, but rather waited until Basinkeeper filed its motion

for summary judgment, per the schedule that the Corps advocated for, before complaining. The

Corps should not be allowed to upend the schedule now. 1

       Their second complaint is with respect to Basinkeeper’s (and BBP’s) motion to

supplement the record. Again, this Court adopted the approach with respect to separate briefing

on extra-record evidence at the Corps’ urging and over Basinkeeper’s objection. In the motion to

supplement, filed at the direction of this Court, Basinkeeper asked the Court to consider extra-

record evidence or, in the alternative, to defer a decision until the summary judgment motions

were fully briefed. Because the motions remain pending, Basinkeeper assumes the Court

adopted this latter approach. The Corps’ demand that the Court rule on the motions to

supplement before it responds to Basinkeeper’s summary judgment motion is presumptuous and

should be rejected. Moreover, the Corps is also wrong that any issue will require “re-briefing”

based on the decision on the motion to supplement. Rather, the Court can consider whatever



1
 The Corps hypothesizes that the issues in the pending summary judgment motion are
implicated by the decision on the motion to amend the complaint—warranting delay of that
motion. That is wrong. The pending summary judgment motion assumes the validity of the
Corps’ mitigation procedures and will not be affected by the decision on the motion to amend.

                                                 2
       Case 3:18-cv-00023-SDD-EWD               Document 189        01/31/19 Page 3 of 6



evidence it deems appropriate for the summary judgment motions and render a decision, as is

commonplace in these kinds of cases.

       Finally, the Corps’ scheduling motion is silent as to how the Court should handle the

pending preliminary injunction motion, except to misrepresent it as an attempt to re-litigate

matters already decided, and deem it improper. The matters before the Court in the motion for

preliminary injunction have nothing to do with the issues decided by the Fifth Circuit. The

arguments on the merits are entirely new and based on the administrative record that was

unavailable at the time of the last preliminary injunction. The only applicable “law of the case”

relevant at this juncture is that this Court already found that pipeline construction causes

irreparable harm to the Atchafalaya Basin, and that the balance of harms and the public interest

favor an injunction. There is nothing improper about filing a second preliminary injunction with

new legal arguments based on new circumstances. In fact, Basinkeeper’s motion was

precipitated by the Corps’ persistent refusal to enforce its own permit and its repeated efforts to

delay resolution of this case.

       Contrary to the Corps’ suggestion, the best way to move this case forward is to reinstate

the established summary judgment deadlines, and move forward expeditiously to resolve them.

Because of the ongoing harm to the Basin, the Court should include an explicit finding that this

case involves the “protection of property,” such that the briefing schedule will remain in place in

the event of another government shutdown consistent with the terms of the Anti-Deficiency Act,

31 U.S.C. § 1342; ECF No. 180-1. Should the Court enter an order, Basinkeeper is willing to

withdraw its pending motion for a preliminary injunction. However, if summary judgment

briefing is delayed further as requested by the Corps, Basinkeeper asks the Court to set a




                                                  3
       Case 3:18-cv-00023-SDD-EWD            Document 189       01/31/19 Page 4 of 6



deadline for an immediate response to the preliminary injunction motion and schedule a hearing

as soon as possible.

       Respectfully submitted this 31st day of January, 2019.




                                                   Jan E. Hasselman
                                                   WSBA #29107
                                                   (Lead Attorney; Admitted Pro Hac Vice)
                                                   Jaimini Parekh
                                                   CABA #309983
                                                   (Admitted Pro Hac Vice)
                                                   Earthjustice
                                                   705 2nd Avenue, Suite 203
                                                   Seattle, WA 98104
                                                   Ph: (206) 343-7340/Cell: (206) 719-6512
                                                   Fax: (206) 343-1526
                                                   jhasselman@earthjustice.org
                                                   jparekh@earthjustice.org

                                                   Adrienne Bloch
                                                   CABA #215471
                                                   (Admitted Pro Hac Vice)
                                                   50 California St. Suite 500
                                                   San Francisco, CA 94111
                                                   Ph: (415) 217-2000/Fax: (415) 217-2040
                                                   abloch@earthjustice.org
                                                   Attorneys for Plaintiffs



                                                   Alisa Coe
                                                   LSBA #27999
                                                   Earthjustice
                                                   111 S. Martin Luther King Jr. Blvd
                                                   Tallahassee, FL 32301
                                                   Ph: (850) 681-0031/Fax: (850) 681-0020
                                                   acoe@earthjustice.org
                                                   Local Counsel for Plaintiffs

                                                   Misha L. Mitchell,
                                                   LSBA #37506
                                                   Atchafalaya Basinkeeper
                                                   47 Mt Laurel Ave

                                               4
Case 3:18-cv-00023-SDD-EWD   Document 189    01/31/19 Page 5 of 6



                                  Birmingham, AL 35242
                                  Phone: (225) 692-1133/Fax: (225) 692-4114
                                  basinkeeperlegal@gmail.com
                                  Attorney for Atchafalaya Basinkeeper




                              5
       Case 3:18-cv-00023-SDD-EWD             Document 189       01/31/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served upon all counsel of

record by filing the same in this Courts’ CM/ECF system on this 31st day of January, 2019.


                                                    s/ Jan E. Hasselman
                                                    Jan E. Hasselman




                                                6
